Citation Nr: 1105932	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-01 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for osteoarthritis 
of the right knee (previously claimed as bones and joints). 

2.  Entitlement to service connection for osteoarthritis of the 
right knee (previously claimed as bones and joints). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from September 1969 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the RO in St. 
Petersburg, Florida, which denied the claim to reopen a claim of 
entitlement to service connection for osteoarthritis of the right 
knee. 

The Veteran testified before the undersigned in October 2010.  A 
transcript of the hearing is of record.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for osteoarthritis of the left knee has been 
raised by the record, but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  In a decision dated in November 2006, the RO confirmed the 
previous June 2005 RO decision that denied service connection for 
osteoarthritis of the bilateral knees, which had been based on 
the finding that there was insufficient evidence establishing 
that the Veteran had a current bilateral knee disability that had 
its onset in service; the Veteran did not appeal the November 
2006 decision within one year of being notified.

2.  The evidence added to the record since November 2006, when 
viewed by itself or in the context of the entire record relates 
to an unestablished fact that is necessary to substantiate the 
claim for service connection for a right knee disorder.

3.  The preponderance of the evidence is against the finding that 
osteoarthritis of the right knee is related to service. 


CONCLUSIONS OF LAW

1.  The November 2006 RO decision that denied reopening the 
Veteran's claim of entitlement to service connection for 
osteoarthritis of the right knee (previously claimed as bones and 
joints) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2010).

2.  The evidence received subsequent to the November 2006 RO 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for osteoarthritis of 
the right knee (previously claimed as bones and joints) have been 
met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2010).

3.  Osteoarthritis of the right knee was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. Id. 
at 486.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.

In the decision below, the Board has reopened the Veteran's claim 
for service connection for a low back disability, and therefore, 
regardless of whether the requirements of Kent have been met in 
this case, no harm or prejudice to the appellant has resulted.  
Thus, the Board concludes that the current laws and regulations 
as they pertain to new and material evidence have been complied 
with, a defect, if any, in providing notice and assistance to the 
veteran was at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.    

As to the underlying claim for service connection, the Board 
observes that notice letters provided to the Veteran in January 
and February 2008, prior to initial adjudication, fully addressed 
all notice elements described above.  He was specifically advised 
of the need to submit evidence showing that his osteoarthritis of 
the knee was related to his active service.  The RO also provided 
the Veteran with notice of what type of information and evidence 
was needed to establish a disability rating, as well as notice of 
the type of evidence necessary to establish an effective date.

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In the present case, the RO associated the Veteran's service 
treatment records, VA outpatient treatment records and private 
treatment records.  Neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.   

Next, a VA opinion with respect to the issue on appeal was 
obtained in February 2008.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, to include the 
Veteran's private physician's September 2007 opinion letter and 
the statements of the appellant, and provides a complete 
rationale for the opinion stated, relying on and citing to the 
records reviewed.  The Board recognizes that the opinion is 
speculative in nature.  However, as will be discussed below, the 
examiner provided an explanation/rationale for his inability to 
provide a definitive opinion, which renders the opinion more than 
sufficient. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the probative value of a medical opinion comes from when 
it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion).   Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).  

Additionally, in October 2010, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties: (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).

Here, during the October 2010 hearing, the undersigned Veterans 
Law Judge identified the issue on appeal.  See Hearing Transcript 
(T.) at 2.  Also, information was solicited regarding the onset 
of his right knee disability (T. at 4), his post-service history 
of knee disability (T. at 7) and whether there were any 
outstanding medical records available demonstrating an earlier 
diagnosis.  See T. at 8-16. Therefore, not only was the issue 
"explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issue material to substantiating 
the claim" were also fully explained.  See Bryant, 23 Vet. App. 
at 497. Moreover, the hearing discussion did not reveal any 
evidence that might be available that had not been submitted. 
Under these circumstances, nothing gave rise to the possibility 
that evidence had been overlooked with regard to the appellant's 
claims for service connection for hypertension.  As such, the 
Board finds that, consistent with Bryant, the undersigned 
Veterans Law Judge complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate 
the claims based on the current record.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the element(s) necessary to 
substantiate his claim for benefits.  As such, the Board finds 
that, consistent with Bryant, the undersigned complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim based on the current record.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran is claiming service connection for osteoarthritis of 
the right knee which was initially denied in June 2005 by the RO 
because the evidence did not show that the current disorder was 
related to service.  He did not appeal and the decision became 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 
(2010).  In June 2006, he filed to reopen his claim and it was 
subsequently denied in November 2006 because the evidence was not 
found to be new and material.  The Veteran did not appeal and the 
November 2006 decision became final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1103 (2010).           

In October 2007, the Veteran again filed to reopen his claim for 
service connection of osteoarthritis of the knees and although 
the claim was reopened, service connection for the right knee was 
denied by the RO in April 2008 for lack of a nexus between the 
current disorder and service.  The issue is presently on appeal.               

However, because the Board has the jurisdictional responsibility 
to consider whether it was proper to reopen the claim, regardless 
of the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 


In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

The evidence of record at the time of the last final denial in 
November 2006 included the Veteran's and his family members' lay 
statements, VA outpatient treatment records, private treatment 
records, and service treatment records.  

The evidence added to the record since the November 2006 decision 
consists of VA outpatient treatment records, lay statements from 
a witness who observed the Veteran's current knee problems, VA 
examination results, and a private medical opinion that the 
Veteran's right knee disorder is likely related to an injury in 
service.  As the evidence had not previously been submitted to 
agency decision-makers and is not cumulative or redundant of 
other evidence of record, the evidence is new under 38 C.F.R. 
§ 3.156(a) (2010).  

The new evidence supports the Veteran's contention that his 
current disorder is related to an injury in service.  
Specifically, the evidence contains a private medical opinion 
indicating that his current right knee disorder is likely related 
to an injury in service.  

The new evidence, when combined with the evidence of record, 
relates to unestablished facts necessary to substantiate the 
claim, that of a current disability, in-service occurrence, and a 
possible causal connection to service.  Specifically, one piece 
of the new medical evidence suggests a positive nexus between the 
Veteran's current right knee disorder and his active service, 
which would trigger the need for an examination if it were being 
reviewed de novo basis.  As such, it is found to be material.  
Accordingly, the Veteran's request to reopen the claim for 
service connection for a right knee disorder is granted.  

Service Connection

Before turning to the merits of the Veteran's claim, the Board 
must determine if it would be prejudicial to the Veteran to 
address the merits of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  A review of the record shows that the RO 
reopened the Veteran's claim in its April 2008 decision.  It then 
followed by considering the claim on its merits.  To that extent, 
the Veteran and his representative have consistently argued the 
merits of the claim.  The Board therefore finds that it would not 
be prejudicial to the Veteran for the Board to address the merits 
of his claim.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Generally, the evidence must show:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Post-service treatment records reflect reports of chronic knee 
pain and a diagnosis of osteoarthritis in November 2000.  
Therefore, Shedden element (1) has been met. 

As to Shedden element (2), the Veteran claims that he injured his 
right knee in service as he attempted to exit his room one night 
during a combat situation and his knee hit the doorframe.  He 
reported that he hit the doorframe so hard that he had to crawl.  
Service treatment records reflect treatment for right knee pain 
in January 1971, while he was in Vietnam.  However, the treatment 
note specifically indicates that there was no history of trauma.  
The impression was joint effusion.  Then, in June 1971, which was 
following his tour in Vietnam, the Veteran was seen for 
complaints of popping of the knee.  A physical examination and X-
ray study were both normal.  The Veteran's separate examination 
indicated that his lower extremities were normal.  Evidence of a 
chronic knee condition was therefore not present on separation 
from service.  There was also no evidence of injury.  
Nevertheless, as there was in-service evidence of right knee 
pain, Shedden element (2) will be deemed to have been met. 

The Board has considered the Veteran's statements regarding 
continuity of symptomatology.  The Board has also considered lay 
evidence from the Veteran and his daughter regarding observations 
that the Veteran has difficulty getting out of his chair and 
climbing stairs.  The Board must analyze the credibility and 
probative value of the evidence, account for the evidence that it 
finds to be persuasive or unpersuasive, and provide the reasons 
for its rejection of any material evidence favorable to the 
claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  

Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

The Veteran and his daughter are competent to report symptoms 
because this requires only personal knowledge as it comes to them 
through their senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Specifically, the Veteran is competent to report 
symptoms of pain, limited range of motion and looseness.  His 
daughter is similarly competent to report her observations of her 
father such as facial grimacing, stumbling, and decreased 
mobility.  

However, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, while competent, 
is nonetheless not credible.  Significantly, the Veteran's 
reported history of continued symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, as 
noted, he did not report chronic knee pain at his separation 
examination and has not indicated that he reported knee pain for 
many years following separation.  Moreover, and of significant 
import, he has reported differing dates of onset of his 
disability since service.  For example, in September 2004, he 
reported to his private physician that he initially injured his 
knee in 1997 and made no reference to his active service.  See 
FMLA Certification of Health Care Provider dated September 2004.  
Then, in September 2007, he reported to a different private 
physician that although he injured his knee in service, he had 
re-injured his knee in the late 80's.  When considering the two 
reports and two histories, the Board finds the September 2004 to 
hold greater probative value because it was prepared in context 
with his active medical care and disability picture.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).  By contrast, the 
statement taken in September 2007 appears to have been made in 
direct correlation with his service connection claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995) (in determining whether lay 
evidence is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of a 
veteran).  
  
Additionally, in this case, the Board also emphasizes the multi-
year gap between discharge from active duty service (1972) and 
initial reported symptoms and diagnosis in 2000, some 28 years 
after service separation.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged 
period without medical complaint can be considered, along with 
other factors concerning the [V]eteran's health and medical 
treatment during and after military service, as evidence of 
whether a pre-existing condition was aggravated by military 
service").  Further, as will be discussed below, the Veteran has 
proffered other inconsistencies in claim that cause the 
undersigned to seriously question his veracity.  Thus, coupled 
with his personal testimony, which the undersigned found to be 
exaggerated and contrived, the Board assigns no probative value 
to the Veteran's purported chronic knee pain since service.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of 
oral testimony, a hearing officer may properly consider the 
demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness' testimony with 
other testimony and affidavits submitted on behalf of the 
[V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) 
(finding that "the assessment of the credibility of the 
veteran's sworn testimony is a function for the BVA in the first 
instance").

As for the statement of his daughter, the Board finds her 
statements hold little probative value.  Her statements on 
observing her father in pain is limited to her ability recall 
such instances.  A review of the record shows that the Veteran 
married in April 1976, and that at that time he had no children.  
Thus, even if she were born that same year, the Board is hard-
pressed to believe that she would be capable of having memories 
of her father having knee problem until 1979, which is when she 
would be three-years-old, and seven years after his discharge.  
Thus, despite the inconsistencies in the Veteran's own personal 
history of continuity of symptomatology, the statements of his 
daughter cannot serve as evidence relating his current knee 
disability to active service because such would be impossible.

Accordingly, the Board finds the Veteran's statements, and those 
of his daughter, asserting continuity of symptomatology since 
service lack credibility and are without probative value.  See, 
e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration a veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements). 

Further, regarding Shedden element (3), the Board finds that the 
evidence does not support a finding of a nexus between active 
duty service and current complaints.  First, the Veteran 
underwent a VA examination in February 2008 wherein the VA 
examiner determined that she could not offer a nexus opinion 
without resort to mere speculation.  Medical evidence that is 
speculative, general or inconclusive in nature cannot support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  However, 
it is crucial to note that the examiner explained that the reason 
she could not offer an opinion was because there was a gap in the 
available medical record in the claims file from the 1970's to 
1990's and she did not have sufficient medical information to 
render an opinion.  

The Board acknowledges a September 2007 private medical opinion 
which indicates an impression that the Veteran has a chronic 
ligament injury and arthritis of the right knee, likely sustained 
from a posttraumatic service-related condition which has gotten 
worse over time.  However, the Board finds the private 
examination was not adequate for evaluation purposes.  
Specifically, the private physician's diagnosis and opinion were 
based, in part, on faulty history provided by the Veteran.  The 
Board finds the history was faulty as the Veteran has, as noted 
above, assigned different dates of onset of his right knee 
disorder depending on whether he had a claim pending before VA.  

Further, as noted, while the Veteran contends that he injured his 
knee in service, the January 1971 service treatment note 
indicated that there was no history of trauma.  It is also noted 
the Veteran reported to the September 2007 private physician that 
he had suffered a twisting injury to his knee that was later 
reinjured.  However, in numerous personal statement as well as 
his sworn testimony, the Veteran stated that he incurred blunt 
force trauma to the knee by running into a door frame.  Indeed, 
when asked, the Veteran specifically denied twisting his knee.  
Transcript at 6.  Even if one were to consider the Veteran's 
assertions under the tenets of 38 U.S.C.A. § 1154(b), this 
inconsistency in the nature of the injury weighs heavily against 
the Veteran's credibility.

As the Board finds the Veteran's statements reported to his 
September 2007 private physician are not credible, the Board 
finds the September 2007 medical opinion is not based on an 
accurate factual premise.  As such, the Board finds the medical 
opinion is of little probative value.  Kowalski v. Nicholson, 19 
Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) 
(stating that the Board is not bound to accept medical opinions 
that are based upon an inaccurate factual background).

The Board has also considered the Veteran's statements regarding 
a nexus between his current right knee disorder and service but 
for the foregoing reasons finds that even if he were competent to 
determine the etiology of his right knee disorder, his statements 
are not credible. 

Based on the foregoing, service connection for the right knee 
disorder must be denied.  


ORDER

New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for 
osteoarthritis of the right knee (previously claimed as bones and 
joints), is granted.  

Service connection for osteoarthritis of the right knee 
(previously claimed as bones and joints), is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


